Gilfillan, C. J.
This is an action to rescind a contract executed by the plaintiff Theresa, granting to the defendant a strip for right of way across her land, on the ground that her execution thereof was obtained by the fraud of the defendant.
There is nothing in any of the assignments of error to rulings of the court on the admission of evidence.
The assignment of error to the findings of fact is insufficient. The complaint contains seven paragraphs, each making statements of fact. The findings are "that all the allegations and statements of fact contained in the complaint in said action, except those in paragraph seven thereof, are true, as therein set forth.” This is equivalent to a specific finding as to each and every fact, and a proper assignment of error should specify the particular fact, to the finding of which exception is taken, which the assignment in this case fails to do.
As to the point made in appellant’s brief, but not in the assignments of error, on the effect of a former action and judgment, 42 Minn. 170 (43 N. W. 848), it is enough to say that there is no finding of fact on which to base it.
There is therefore no question to be considered in the case, but the sufficiency of the complaint to make a case of procuring the plaintiff Theresa’s execution of the contract by false and fraudulent representations.
The same general criticism as to its manner of making allegation might be made of this complaint as was made in Albitz v. Minneapolis & Pacific Ry. Co., 40 Minn. 476, (42 N. W. 394.) But, though not stated with the utmost definiteness and precision, there are sufficient facts appearing to justify the judgment.
It appears that the defendant’s agents not only fraudulently misrepresented to plaintiff the contents and effect of the contract, in material particulars, but also falsely and fraudulently stated to her that her husband had sent them (defendant’s agents) to her, and told them to tell her, that she should sign the instrument then pre*182seated to her, and that the same was all right, and that she, relying on those representations, signed it.
With a woman' in her position in life, nnable to read English, and little acquainted with business, the representation that her husband had sent them to tell her to sign the contract, and that it was all right, was a device to prevent her ascertaining the contents and effect of the contract, before signing, that would make a clear case of fraud in procuring its execution.
Judgment affirmed.
Buck, J., absent, sick, took no part.
(Opinion published 59 N. W. 959.)